The overruling of the certiorari was error.
                         DECIDED FEBRUARY 13, 1941.
The defendant was convicted in the recorder's court of Atlanta of violating section 881 of the Code of the city, which reads as follows: "Any person who shall keep a place where liquors, either alcoholic, malt or vinous, are kept and sold, and where men and women come and drink, either in the room where such liquors are kept and sold, or in a restaurant or other place connected therewith, or in a place not connected with such place, *Page 376 
where liquors are kept or sold, where men and women drink, and there is connected with any such place any immoral conduct, or it is a place where men or women loiter and idle who are without means of support, or, who being without such means of support, loiter and idle away their time and do not work, such place shall be known as a `dive.'" Section 882 provides a penalty against any one operating a "dive."
The evidence, while raising a suspicion of immoral conduct by some of the occupants of the hotel operated by the accused, was insufficient to authorize her conviction of the offense charged, and the overruling of her certiorari was error.
Judgment reversed. MacIntyre and Gardner, JJ., concur.